Order directing a joint trial is unanimously affirmed, with $20 costs and disbursements to the respondents. In view of the fact that the issue of fraud in the inducement to enter into the insurance contracts is common to both actions they should be tried together. However, to avoid prejudice, it is recommended that the issue of fraud in connection with the insurance policies, common to both actions, be separated and tried first. Concur — Rabin, J. P., M. M. Prank, Valente, McNally and Stevens, JJ.